DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 10 NOV 2020 election (REM) without traverse of Species VII, claims 1-14, is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 OCT 2020 was filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 112, first paragraph for failing enablement. Persons of ordinary skill in the art would have to perform undue experimentation to practice the claimed invention. Claims 3 and 4 recite, inter alia, unbounded ranges: “greater than 80%”; and “greater than or equal to about 1.5”, respectively. The specification does not reasonably provide full enablement for the above noted open-ended claim ranges, i.e., no upper limit disclosed for claim ranges of: 80% to infinitesimally large; and 1.5 to infinitesimally large, respectively. Cf. intrinsic evidence at paragraphs [0034] and [0028] of US 20200388735, pre-grant publication of the instant application.
When the specification is viewed in light of the “Wands factors”, e.g., (1) “the quantity of experimentation necessary” is high; (2) “the amount of direction or guidance presented” by applicants is negligible; (3) “working examples” not presented in specification; and (4) “the state of the prior art” not shown to be developed to upper/lower limit of claim range, claims 4, 8, and 10 are NOT enabled. To be clear, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention that is commensurate in scope with the full range. Applicants are reminded that claim language must be enabled across its full scope of coverage. Cf. MagSil Corp. v. Hitachi Global Storage Technologies, Inc., No. 11-1221 (Fed. Cir. Aug. 14, 2012).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bibl et al. (US 20180182746; below, “Bibl” – patent family member of 23 OCT 2020 IDS noted reference) as evidenced in KWAK et al. (US 20200235161; below, “KWAK”) and/or WEI et al. (US 20130285106; below, “WEI”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Bibl in FIGS. 1A to 16 and related text, e.g., Abstract, paragraphs [0001] to [0095], claims, discloses an electrical contact structure for a light-emitting diode (400), comprising:

    PNG
    media_image1.png
    873
    389
    media_image1.png
    Greyscale


a substrate (102);
a first conductive pad (142 - Giving the term “conductive pad” its broadest reasonable interpretation consistent with the specification (BRI), Bibl satisfies this element. MPEP §§ 2111 and 2131.) on a top surface of the substrate (102);
a second conductive pad (144) on the top surface of the substrate (102), wherein the second conductive pad (144) is spaced apart from the first conductive pad (142);
the light-emitting diode (400) on the first conductive pad (142), comprising:
a bottom electrode (404) in contact with the first conductive pad (142);
a first type semiconductor layer (405) on the bottom electrode (404);
an active layer (416) on the first type semiconductor layer (405); and

    PNG
    media_image2.png
    138
    174
    media_image2.png
    Greyscale
a second type semiconductor layer (409) on the active layer (416), wherein a thickness of the second type semiconductor layer (409) is greater than a thickness of the first type semiconductor layer (405);
a cured positive photoresist layer (210 – [0071]. Giving the term “cured positive photoresist layer” its BRI, Bibl satisfies this element. MPEP §§ 2111 and 2131. As an example of Bibl’s 210, e.g., “a variety of materials such as, but not limited to”, see KWAK’s [0080].)  in contact with the first conductive pad (142) and the light-emitting diode (400), exposing a top surface of the second conductive pad (144) through a via hole therein, and exposing a top surface of the light-emitting diode (400), wherein a height of the top surface of the light-emitting diode (400) relative to the top surface of the substrate (102) is greater than a height of a top surface of the cured positive photoresist layer (210) relative to the top surface of the substrate (102), and the height of the top surface of the cured positive photoresist layer (210) relative to the top surface of the substrate (102) is greater than a height of the top surface of the second conductive pad (144) relative to the top surface of the substrate (102); and
a top electrode (318) covering and in contact with the top surface of the light-emitting diode (400), the top surface of the second conductive pad (144), and the cured positive photoresist layer (210).
Thus, Bibl anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Bibl’s electrical contact structure cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of Bibl because: 1. substituting known functional equivalents is not patentable over the prior art (see MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and 2. an express suggestion to substitute one equivalence component or process from another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 214 USPQ 532 (CCPA 1982), see MPEP § 2144.06. As evidence, WEI teaches positive photoresist to be a functionally equivalent alternate expedient ([0056] – compare with Bibl’s [0071]). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, Bibl discloses the electrical contact structure of claim 1, wherein the cured positive photoresist layer (210) is in contact with the bottom electrode (404), the first type semiconductor layer (405), the active layer (416), and the second type semiconductor layer (409).
RE 3, insofar as enabled, Bibl discloses the electrical contact structure of claim 1, wherein a transmittance of the cured positive photoresist layer (210) is greater than 80%. Regarding the underlined portion, Bibl discloses the claimed invention except for the transmittance of 210 being greater than 80%. The Office realizes that all the claimed effects or physical properties are not positively stated by prior art reference Bibl. However, claim language referring to physical properties, e.g., transmittance, intended use, and other types of functional language must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art. In essence, apparatus claims cover what a device is, not what a device does. See MPEP § 2112.01 and § 2114. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). Accordingly, the claimed effects and physical properties, i.e., transmittance, would implicitly be achieved by device with all of the claimed structure. If it is applicant’s position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) the Office’s position would be that the application contains inadequate disclosure, i.e., no teaching exists as to how to obtain the claimed effects and physical properties with only the claimed structure. Cf. In re Spada, MPEP § 2112.01, I and II.
RE 4, insofar as enabled, Bibl discloses the electrical contact structure of claim 1, wherein a ratio between a thickness of the second type semiconductor layer (409) and a thickness of the first type semiconductor layer (405) is greater than or equal to about 1.5 (e.g., FIG. 2C).
RE 5, Bibl discloses the electrical contact structure of claim 1, wherein the first type semiconductor layer (405) is a p-type semiconductor layer (p-doped – [0058]), and the second type semiconductor layer (409) is an n-type semiconductor layer (n-doped – [0058]).
RE 6, Bibl discloses the electrical contact structure of claim 1, wherein the cured positive photoresist layer (210) is formed by spin coating or slit coating (FIG. 6A and related text). Regarding the underlined portion, applicant is reminded that the method of forming a device is not germane to the issue of patentability of the device itself.
RE 7, Bibl discloses the electrical contact structure of claim 1, wherein the first type semiconductor layer (405) and the active layer (416) are free from exposing by the cured positive photoresist layer (210).
RE 8, Bibl discloses the electrical contact structure of claim 1, wherein the cured positive photoresist layer (210) is a UV cured photoresist layer, a thermal cured photoresist layer, or a mixture thereof (e.g., [0075]).
Claims 1-8 are rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. WI et al. does not disclose, inter alia, “a cured positive photoresist layer in contact with the first conductive pad and the light-emitting diode, exposing a top surface of the second conductive pad through a via hole therein, and exposing a top surface of the light-emitting diode”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815